Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is the broadest independent claim. Claim 1 recites a physiological status monitoring device that includes a monitoring module that includes: a first housing configured to be arranged at a first side of a flexible object, a sensor, arranged in the first housing, for monitoring a physiological status of a human body, a first processing unit, electrically connected to the sensor, for controlling operations of the sensor, a first magnetic fixing unit connected to the first housing, and a fixing module. Claim 1 further recites the fixing module as comprising a second housing configured to be arranged at a second side of the flexible object and a second magnetic fixing unit connected to the second housing. Additionally claim 1 further recites the first magnetic fixing unit and the second magnetic fixing unit are configured to hold the first housing and the second housing on the flexible object by magnetic force, one of the first housing and the second housing has a recessed structure, and the other one of the first housing and the second housing has a protrusion structure corresponding to the recessed structure, wherein a shape of the protrusion structure and a shape of the recessed structure are configured to be complement to each other, one of the first magnetic fixing unit and the second magnetic fixing unit is disposed in the recessed structure, and the other one of the first magnetic fixing unit and the second magnetic fixing unit is disposed in the protrusion structure. Additionally claim 1 recites the protrusion structure and the recessed structure are attracted and engaged with each other by a magnetic force between the first magnetic fixing unit and the second magnetic fixing unit, and an entire surface of the 
The closest prior art of record is McCombie in view of Carnevali in view of Tognetti. McCombie in view of Carnevali in view of Tognetti discloses a physiological status monitoring device that includes a monitoring module that includes: a first housing configured to be arranged at a first side of a flexible object, a sensor, arranged in the first housing, for monitoring a physiological status of a human body, a first processing unit, electrically connected to the sensor, for controlling operations of the sensor, a first magnetic fixing unit connected to the first housing, and a fixing module. McCombie in view of Carnevali in view of Tognetti further recites the fixing module as comprising a second housing configured to be arranged at a second side of the flexible object and a second magnetic fixing unit connected to the second housing. McCombie in view of Carnevali in view of Tognetti further recites the first magnetic fixing unit and the second magnetic fixing unit are configured to hold the first housing and the second housing on the flexible object by magnetic force, one of the first housing and the second housing has a recessed structure, and the other one of the first housing and the second housing has a protrusion structure corresponding to the recessed structure, wherein a shape of 
However, McCombie in view of Carnevali in view of Tognetti fails to disclose an entire surface of the protrusion structure and an entire surface of the recessed structure are separated by the flexible object, such that the flexible object is held and fixed by a clamping force between the protrusion structure and the recessed structure and the clamping force is enhanced by the magnetic force. Finally, McCombie in view of Carnevali in view of Tognetti fails to recite the physiological status monitoring device is fixed to the flexible object by the clamping force and the magnetic force without being attached to skin of the human body. Furthermore, nothing in the prior art obviates these deficiencies when viewed with McCombie in view of Carnevali in view of Tognetti. It is important to note that neither the monitoring device (which includes the sensor that monitors a physiological status) not being attached to the skin of the human body nor the entire surfaces of both the protrusion structure and the recessed structure being separated by the flexible object itself is allowable. Rather, it is the combination of these limitations together in addition to the additional limitations that define the invention over . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792